Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-2, 4, 7, 13, 22-31, 33-35, 37 and 43 are is withdrawn in view of the newly discovered reference(s) to Yizhack et al. (US 10,816,528).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 22 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yizhack et al. (US 10,816,528).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
Per claim 1, Yizhack et al. teach a pool maintenance system comprising a spectroscopic device(110); wherein the pool maintenance system is a pool cleaning robot (100); and wherein the spectroscopic device is configured to analyze a fluid of a pool (abstract).
Per claim 2, wherein the spectroscopic device is configured to analyze the fluid of the pool by applying fluorescence spectroscopy and absorbance spectroscopy (col. 1, lines 62).
 	Per claim 22, wherein the spectroscopic device is configured to analyze the fluid of the pool to provide information about levels of organic and inorganic materials in the pool (col. 12, lines 19-25). 
Per claim 43, Yizhack et al. teach a method for analyzing a fluid of a pool, the method comprises receiving one or more samples of a fluid of a pool (10: Fig. 1); and analyzing the fluid of the poo (abstract), wherein the analyzing comprises using a spectroscopic device (110) associated with a pool maintenance system; and wherein the pool maintenance system is a pool cleaning robot (110).
Allowable Subject Matter
Claims 4,13, 23-31, 33-35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 1 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the system further including elements having the positioning and operation as recited in claims 4,13, 23-31, 33-35 and 37.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/28/22